Citation Nr: 1759271	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-24 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a demyelinating or other neurological disease affecting the Veteran's brain, claimed as multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to December 1990 and from June 2004 to March 2005.  He was awarded a Meritorious Unit Award, an Armed Forces Expeditionary Medal, and a Sea Service Deployment Ribbon, among other commendations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In February 2017, the Board denied the Veteran's claim.  However, in May 2017, the Board vacated its February 2017 decision and remanded the claim for further development.  

Specifically, the Board noted it had remanded the Veteran's claim in August 2016 for the RO to issue a supplemental statement of the case (SSOC), and then to allow the Veteran an "appropriate time to respond."  However, the Board noted, the Appeals Management Center (AMC) prematurely returned the appeal to the Board without issuing a SSOC.  The Board concluded that the failure to issue an SSOC constituted a failure to comply with the Board's previous remand; see Stegall v. West, 11 Vet. App. 268 (1998); and that this failure, as well as the Board's denial of the claim, constituted deprivations of due process.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.904 (2017); see Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Board vacated and remanded the claim, and following the issuance of an SSOC by the RO in July 2017, the case was returned to the Board for further appellate consideration.

The Board notes that claims should be interpreted broadly by VA.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has claimed entitlement to service connection for MS, the evidence remains unclear as to the proper diagnosis for any present condition.  Magnetic resonance imaging (MRI) tests of the brain, however, have consistently yielded abnormal results.  Accordingly, the Board has broadly recharacterized the Veteran's claim as reflected on the title page. 
 
The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


REMAND

Although the Board sincerely regrets the further delay, it finds that additional development is required before the Veteran's claim is decided.

As noted above, the Board denied the Veteran's claim in February 2017.  The denial was based upon the Board's determination that the most probative, competent evidence weighed against a finding that the Veteran had been diagnosed with MS.  The Board relied partly on a September 2016 VA examination report which stated, in effect, that the history of MS documented in the Veteran's medical records was derived by treatment providers primarily from the history of a diagnosis reported to them by the Veteran, and that no diagnosis was ever definitively confirmed.  Again, the Veteran's medical records are discussed in detail in the February 2017 decision, and need not be restated in their entirety here.  Instead, the February 2017 decision's discussion of the records is incorporated herein by reference.
 
Importantly, following the Board's May 2017 remand, the Veteran submitted additional relevant evidence, to include private neurology outpatient notes.  Of particular significance, in June 2017 it was noted that an MRI had been obtained and showed flair hyperintensities in the bilateral frontal juxtacortical areas that appeared "atypical for demyelination/MS. . . ."  Following a physical examination, an assessment of "suspected MS" was provided.

The Board notes the September 2016 VA examiner was unable to consider the June 2017 MRI results in his report.  In addition, again, the Board has broadly recharacterized the Veteran's claim to include service connection for any demyelinating or other neurological disease affecting the Veteran's brain.  In this regard, the Board notes the September 2016 examiner provided no assessment of whether the Veteran's records indicated a diagnosis other than MS was warranted.  For these reasons, the Board finds the September 2016 examination report is no longer adequate for adjudication purposes, and that a remand is warranted for an additional examination and opinion addressing the Veteran's broadly interpreted claim in light of the additional evidence presented.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any demyelinating or other neurological disease affecting his brain that has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any demyelinating or other neurological disease affecting the Veteran's brain that has been present during the period of the claim.  The examiner should specifically confirm or rule out a diagnosis of MS, if possible.

If the examiner determines that no myelinating or other neurological disease affecting the Veteran's brain has been present for any portion of the period of the claim, he or she should explain why this is so.

With regard to each identified myelinating or other neurological disease affecting the Veteran's brain that has been present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified disease originated during or is otherwise etiologically related to the Veteran's military service.

In identifying all such diseases present during the period of the claim and in providing his or her opinions, the examiner must address the conflicting medical evidence discussed in the Board's February 2017 denial of the Veteran's claim, as well as the June 2017 MRI results and diagnosis of suspected MS discussed above.

The examiner should also address the Veteran's lay statements to the effect that beginning in service in September 2004, he suffered from various symptoms including muscle/arm weakness, hand stiffness, low back pain, blurry vision, headaches, electrical sensations in his lower extremities, and tingling in his left foot, as well as his December 2004 MRI results showing 4 non-enhancing focal lesions.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




